Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of group I (claims 21-33) in the reply filed on 23 December 2020 is acknowledged.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 21 recites a method comprising: 
accessing administrative settings, the administrative settings including at least timeslot availability, teacher availability, and room availability; 
accessing a plurality of student course requests; 
estimating a number of sections of each course that will be needed to satisfy student course requests; 
determining an order for scheduling each of a plurality of courses, the order being based on the estimated number of sections of each course; 
scheduling each of the plurality of courses in the determined order by: 

enrolling the students requesting the course into sections of the course;
 determining whether there are any scheduling conflicts; and if there are scheduling conflicts, resolving the scheduling conflicts when possible; and 
saving the scheduled courses.
Independent claim 31 recites a similar method comprising: 
accessing student course requests and administrative settings, the administrative settings defining possible teachers, rooms, and timeslots that will be available for a given term; 
automatically determining an order for scheduling courses, the order ranking courses from smallest number of estimated sections to largest number of estimated sections; 
for each course according to the order: 
automatically scheduling one or more sections of the course in an available room, with an available teacher, at a time that is best based on the schedules of students requesting the class; 
automatically enrolling students into the scheduled one or more sections of the course; 
determining whether any scheduling conflicts are present for the time in which the one or more sections of the course will be held; 
resolving conflicts by moving students to different sections or changing the time of the sections; and 
after all courses are scheduled, storing the scheduled courses and enrollment.
The limitations of accessing settings and student course requests, estimating a number of sections and determining a scheduling order, and scheduling courses by determining timeslots, 
This judicial exception is not integrated into a practical application. In particular, the claims only recites one additional element – using a processor to perform the claimed steps, wherein the processor accesses data from a database. The processor and database in these steps are recited at a high-level of generality (i.e., as a generic processor and database performing 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and database to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 22-30, 32 and 33 recite the same abstract idea as in claim their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite further abstract scheduling rules being performed by the generic computer components, and therefore do not amount to significantly more. 

Claim Objections
4.	Claim 27 is objected to because of the following informalities: the wording in line 6 of the claim is generally confusing. It appears the words “are placed” at the end of the line should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 21-24 and 27-33are rejected under 35 U.S.C. 103 as being unpatentable over Shaver (US 2006/0105315 A1) in view of Sharper et al. (US 2006/0143061 A1).
	Regarding claim 21, Sharper discloses a system for building a course schedule for an educational institution and enrolling students in courses based on their requests (see abstract), the system comprising: 
a database (Par. 238) comprising at least administrative settings (previous schedules, student data, etc.) received from an administrative computing device (Par. 125) and a plurality of student course requests received from a plurality of student computing devices (joint demand corresponding to student request – Par. 119); 
at least one processing device comprising instructions that, when executed by the at least one processing device, cause the at least one processing device to: 

access the plurality of student course requests from the database (application of demand data – Par. 59); 
estimate a number of sections of each course that will be needed to satisfy student course requests (Par. 166-167);
schedule each of the plurality of courses by: 
determining a timeslot for each section of the course based on availability of teachers qualified to teach the course, rooms suitable to hold the course, and students requesting the course (Par. 49); 
enrolling the students requesting the course into sections of the course;
 determining whether there are any scheduling conflicts; and if there are scheduling conflicts, resolving the scheduling conflicts when possible (Par. 31, 198); and 
save the scheduled courses in the database (schedules are stored in database – Par. 124).
To the extent that Shaver does not explicitly disclose determining an order for scheduling each of a plurality of courses, the order being based on the estimated number of sections of each course; and scheduling the courses in the determined order, Sharper discloses this feature of determining number of sections of each course and prioritizing scheduling of courses based on this number of sections (Par. 27). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Shaver by including this feature of prioritizing scheduling based on number of sections offered for each course, to obtain 

	Regarding claims 22-24, 28 and 29, Shaver further discloses the timeslot availability is defined by at least terms (Par. 29) (as per claim 22), 
the number of sections of each course that will be needed to satisfy student course requests is calculated based on the number of students requesting the course (Par. 167) (as per claim 23), 
	the order for scheduling each of the plurality of courses is determined by: optionally combining two or more sections of one course based one or more of the number of students requesting the course, the number of teachers available, and the number of rooms available (Par. 203); and optionally eliminating one or more courses when the number of students requesting the course is below a pre-determined threshold (Par. 184); (as per claim 24),
the conflicts are resolved by one or more of the following: moving a student to another section of an enrolled course; moving a section to another time slot; and adding a section to a course (Par. 31) (as per claim 28), 
the educational institution includes two or more school buildings having two or more different schedules of timeslot availability (Par. 34) (as per claim 29). 
To the extent that Shaver does not explicitly disclose ordering the courses by the number of estimated sections from smallest to largest; and re-ordering the courses if any sections or courses are eliminated (as per claim 24), Sharper discloses ordering courses based on number of sections (Par. 27) to prioritize scheduling. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Shaver by including 

Regarding claims 27 and 30, to the extent that Shaver does not explicitly disclose enrolling the students requesting the course into sections of the course comprises: placing students in each section so that there is approximately an equal number of students in each section of a course; placing students in sections to match uniformity requirements; placing students that cannot be placed in a certain section of a course are placed in another section of that course; and placing remaining students randomly in sections (as per claim 27), and the plurality of courses are further scheduled by re-balancing sections by swapping students from one section of a course to another section of the course to comply with policies of the educational institution and ensure that there are approximately equal number of students in each section (as per claim 30), Sharper discloses such a feature of rebalancing sections of a course based on number of students per section and uniformity requirements (Par. 70). It would have been obvious to one skilled in the art before the effective filing date of the invention to further modify the teachings of Shaver by including this re-balancing feature of Shaper, to obtain predictable results of enhancing section uniformity and ensuring students that conflict with one section are accommodated in another section of a course.

	



accessing, from a database, student course requests and administrative settings, the administrative settings defining possible teachers, rooms, and timeslots that will be available for a given term (Par. 118, 42, 49, 230); 
generating a user interface on an administrator computing device, the user interface being configured to display availability of students, teachers, and rooms for scheduling courses on a grid (Par. 163; see table 12); 
for each course: 
automatically scheduling one or more sections of the course in an available room, with an available teacher, at a time that is best based on the schedules of students requesting the class (Par. 49); 
automatically enrolling students into the scheduled one or more sections of the course; 
determining whether any scheduling conflicts are present for the time in which the one or more sections of the course will be held; 
resolving conflicts by moving students to different sections or changing the time of the sections (Par. 31, 198); and 
after all courses are scheduled, storing the scheduled courses and enrollment in the database (Par. 124). 
To the extent that Shaver does not explicitly disclose automatically determining, using a computing device, an order for scheduling courses, the order ranking courses from smallest number of estimated sections to largest number of estimated sections, as discussed above Sharper discloses this feature at Par. 27. It would have been obvious to one skilled in the art before the 

Regarding claim 32, Shaver discloses the conflicts are solved automatically (Par. 198). 

Regarding claim 33, to the extent that Shaver does not discloses the conflicts are solved by user input received through the user interface, Sharper discloses manual intervention in the scheduling and conflict resolution process (Par’s. 76-77). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Shaver by allowing manual conflict resolution, as taught by Sharper, in order to allow a human to resolve conflicts that cannot be solved by the system. 

Claims Distinguishing from the Prior Art
8. 	Claims 25 and 26 distinguish from the prior art of record, but are rejection under section § 101 as detailed above. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blodgett et al. (US 2015/0058055 A1) discloses automated course scheduling and balancing system and method. Parija et al. (US 2005/0106549 A1) discloses optimization of class scheduling under demand uncertainty. Velozo et al. (US 2015/0356699 A1) discloses dynamic scheduling of participants into groups. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715